Dismiss and Opinion Filed February 24, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01157-CV

                        MEGAN H. WILSON, Appellant
                                   V.
                        LVNV FUNDING LLC, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-01822-2019

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Myers
      The clerk’s record in this appeal has not been filed because appellant has

failed to pay the clerk’s fee. On January 25, 2022, we directed appellant to file, no

later than February 4, 2022, written verification she had made arrangements to pay

the fee. See Tex. R. App. P. 35.3(a). Although we cautioned her that failure to

comply could result in dismissal of the appeal without further notice, she has not

complied. See id. 37.3(b). Accordingly, we dismiss the appeal. See id.


                                           /Lana Myers//
211157f.p05                                LANA MYERS
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

Megan H. Wilson, Appellant                   On Appeal from the County Court at
                                             Law No. 7, Collin County, Texas
No. 05-21-01157-CV          V.               Trial Court Cause No. 007-01822-
                                             2019.
LVNV Funding LLC, Appellee                   Opinion delivered by Justice Myers.
                                             Justices Osborne and Nowell
                                             participating.

      Based on the court’s opinion of this date, we DISMISS the appeal.

       It is ORDERED that appellee LVNV Funding LLC recover its costs, if any,
of this appeal from appellant Megan H. Wilson.


Judgment entered this 24th day of February, 2022.




                                       –2–